IN THE SUPREME COURT OF THE STATE OF DELAWARE

HOWARD WOODLIN,                              §
                                             §       No. 422, 2017
         Defendant Below,                    §
         Appellant,                          §       Court Below—Superior Court
                                             §       of the State of Delaware
         v.                                  §
                                             §       Cr. ID No. K0709033390
STATE OF DELAWARE,                           §
                                             §
         Plaintiff Below,                    §
         Appellee.                           §

                               Submitted: April 11, 2018
                                Decided: April 12, 2018

Before STRINE, Chief Justice, SEITZ and TRAYNOR, Justices.

                                       ORDER

         This 12th day of April 2018, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that the final judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in the

Commissioner’s June 19, 2017 Report and Recommendation as adopted by the

Superior Court in its September 12, 2017 Order.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court be AFFIRMED.

                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                             Justice

1
    State v. Woodlin, 2017 WL 4023290 (Del. Super. Ct. Sept. 12, 2017).